Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 10
The metes and bounds of claim 10 cannot be ascertained since the width is indefinite and renders claim 10 ambiguous.  The width shall be clearly defined either in axial direction or radial direction.  The Office interprets that the width is defined in the radial direction at undeformed condition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2013/0028730 to Hirata et al (Hirata).
In Reference to Claim 1
Hirata discloses an electric compressor comprising: a shaft (Fig. 2, 13) which is rotatably coupled inside a main housing (Fig. 2, 14b); and a shaft seal (As showed in Fig. 2) which is press-fitted between the shaft and the main housing, seals between the shaft and the main housing by an elastic structure (Fig. 2, 61A), prevents deformation in the elastic structure with a rigid structure (Fig. 2, 59) formed integrally with the elastic structure, and maintains the coupled position by a frictional force of the elastic structure.
In Reference to Claim 2
Hirata discloses a double stepped structure into which the shaft seal is inserted is formed on the inner wall of the main housing, and wherein the double stepped structure comprises: a first stepped part (Fig. 2, 67) which protrudes in an insertion direction of the shaft seal to lock and maintain the shaft seal; and a second stepped part (Fig. 2, 65) which is perpendicular to the first stepped part.
In Reference to Claim 3
Hirata discloses the second stepped part comprises an end (Fig. 2, 66) which protrudes from the end of the side into which the shaft seal is inserted to the insertion direction of the shaft seal.
In Reference to Claim 4
Hirata discloses the first stepped part (Fig. 2, 67) is formed to protrude further toward the shaft (Fig. 2, 13) than the end.
In Reference to Claim 5
Hirata discloses the shaft seal comprises: an elastic part (Fig. 2, 61) which is inserted between the first stepped part (Fig. 2, 67) and the second stepped part (Fig. 2, 65) and the shaft (Fig. 2, 13); a rigid part 
In Reference to Claim 15
Hirata discloses the shaft seal seals a back pressure chamber. (As showed in Fig. 1, the seal seals the space at the back side of the rotational scroll)

    PNG
    media_image1.png
    593
    782
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata in view of US Patent 2006/0162546 to Hosoi et al (Hosoi).
In Reference to Claim 6
Hirata discloses the elastic part (Fig. 2, 61) is made of an elastic material comprising rubber (Paragraph 46), wherein the rigid part (Fig. 2, 59) is made of a metallic material (Paragraph 46) comprising steel, and Hirata teaches the sealing part (Fig. 2, 62) made of plastic.  Hirata does not teach the PTFE material 
Hosoi teaches wherein the sealing part (Fig. 2, 19b) is made of a wear resistance material comprising PTFE. (Paragraph 21)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hirata to incorporate teaching from Hosoi.  Doing so, would result in the sealing part being made of PTFE as being taught by Hosoi.  Both inventions of Hirata and Hosoi are in the same field of endeavor and Hosoi teaches the design which is suitable for use with various kinds of material.
In Reference to Claim 7
Hirata disclose the elastic part (Fig. 2, 61) is formed to have a shape which surrounds a part of the sealing part (Fig. 2, 62), and wherein the rigid part (Fig. 2, 59) is formed to have a shape which corresponds to the shape of the elastic part (as showed in Fig. 2, both items 61 and 59 are formed as L shaped).
In Reference to Claim 8
Hirata discloses a part of the sealing part (Fig. 2, 62) is inserted into a bent portion of the elastic part (Fig. 2, the Office considers that the elastic part is formed by two items 60 and 61), wherein the other part of the sealing part protrudes outward from the elastic part, and wherein assuming that the part of the sealing part which protrudes outward from the elastic part is referred to as a protrusion end, the protrusion end contacts the outer circumferential surface of the shaft (As showed in Fig. 2, the seal part 62 has a contacting portion with the shaft 13).
In Reference to Claim 9
Hirata discloses the protrusion end (Fig. 2, annotated by the examiner) is bent in a direction opposite to the insertion direction while being inserted along the insertion direction of the shaft seal.
In Reference to Claim 10
Hirata discloses the seal comprises the sealing part, the elastic part.
Hirata does not show the undeformed position of the sealing part.
Hosoi shows the sealing part (Fig. 2, 91b) at undeformed position.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hirata to incorporate teaching from Hosoi.  Doing so, would result in the sealing part being made of PTFE as being taught by Hosoi.  Both inventions of Hirata and Hosoi are in the same field of endeavor and Hosoi teaches the design which is suitable for use with various kinds of material.
Once the invention of Hosoi is integrated into the design of Hirata, a width from the end of the sealing part to the end of the elastic part is formed to be greater than a width between the outer circumferential surface of the shaft and the second stepped part.
In Reference to Claim 11
Hirata discloses the elastic part (Fig. 2, 61) is compressed when the shaft seal is inserted into the double stepped structure (Fig. 2, 67, 65), is restored after the shaft seal is inserted into the double stepped structure, and is locked (As showed in Fig. 2, the elastic part is positioned between two steps (67 and 66) and maintained to the first stepped part and the end.
In Reference to Claim 12
Hirata discloses an auxiliary rigid part (Fig. 2, 60) which is made of a metallic material (Paragraph 46) and has a shorter length than the sealing part, and the sealing part of the shaft seal is inserted between one side of the auxiliary rigid part and the inside of the elastic part.
In Reference to Claim 13
Hirata discloses the auxiliary rigid part (Fig. 2, 60) is spaced apart from the shaft. (AS showed in Fig. 2)
In Reference to Claim 14
Hirata discloses the auxiliary rigid part, sealing part and the rigid part.
Hirata does not the auxiliary rigid part is between the sealing part and the rigid part.
Hosoi teaches the auxiliary rigid part (Fig. 2, 19d) is interposed between the sealing part (Fig. 2, 19b) and the rigid part (Fig. 2, 19c) at the insertion direction side of the shaft seal with respect to the sealing part and supports the sealing part and the elastic part.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Hirata to incorporate teaching from Hosoi.  Doing so, would result in the sealing part being made of PTFE as being taught by Hosoi.  Both inventions of Hirata and Hosoi are in the same field of endeavor and Hosoi teaches the design which is suitable for use with various kinds of material.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/17/21